EXHIBIT 10.39

 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  ASTERISKS DENOTE OMISSIONS.

 

RESEARCH AGREEMENT

 

This RESEARCH AGREEMENT (this “Agreement”) is entered into as of March 5, 2005
(the “Effective Date”) by and between Interleukin Genetics, Inc., a Delaware
corporation having its principal office at 135 Beaver Street, Waltham, MA 02452
(“IG”) and Access Business Group LLC, having its principal office at 7575 Fulton
Street, East, Ada, Michigan 49355-0001 (“Access”).  Each of IG and Access is
sometimes referred to individually herein as a “Party” and collectively as the
“Parties.”

 

WHEREAS, Access, together with its Affiliates, has expertise and experience in
the development, commercialization and marketing of nutritional supplements and
personal care products and IG has expertise and experience in seeking and
analyzing scientific opportunities that would support development of nutritional
supplements and personal care products and determining the credibility of such
opportunities;

 

WHEREAS, Access desires that IG perform research on the terms and subject to the
conditions set forth in this Agreement and the Parties desire to obtain certain
rights to inventions arising out of such research;

 

WHEREAS, IG is willing to perform such research and the Parties are willing to
grant each other such rights as described herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereby agree as follows:

 


1.                                      DEFINITIONS


 

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 shall have the meanings specified.

 


1.1.                              “AFFILIATE” MEANS ANY CORPORATION, FIRM,
PARTNERSHIP OR OTHER ENTITY THAT DIRECTLY OR INDIRECTLY CONTROLS OR IS
CONTROLLED BY OR IS UNDER COMMON CONTROL WITH A PARTY TO THIS AGREEMENT.  FOR
PURPOSES OF THIS DEFINITION, “CONTROL” MEANS OWNERSHIP, DIRECTLY OR THROUGH ONE
OR MORE AFFILIATES, OF FIFTY PERCENT (50%) OR MORE OF THE SHARES OF STOCK
ENTITLED TO VOTE FOR THE ELECTION OF DIRECTORS, IN THE CASE OF A CORPORATION,
FIFTY PERCENT (50%) OR MORE OF THE EQUITY INTERESTS IN THE CASE OF ANY OTHER
TYPE OF LEGAL ENTITY, STATUS AS A GENERAL PARTNER IN ANY PARTNERSHIP, OR ANY
OTHER ARRANGEMENT WHEREBY A PARTY CONTROLS OR HAS THE RIGHT TO CONTROL THE BOARD
OF DIRECTORS OR EQUIVALENT GOVERNING BODY OF A CORPORATION OR OTHER ENTITY.  FOR
PURPOSES OF THIS AGREEMENT, ACCESS, ALTICOR INC. AND SUBSIDIARIES OF ALTICOR
INC., ON THE ONE HAND, AND IG, ON THE OTHER HAND, WILL NOT BE DEEMED TO BE
AFFILIATES OF EACH OTHER.


 


1.2.                              “ACCESS PATENT RIGHTS” MEANS ANY PATENT RIGHTS
WITH RESPECT TO ACCESS TECHNOLOGY.


 


1.3.                              “ACCESS PROPRIETARY MATERIALS” MEANS ANY
PROPRIETARY MATERIALS OF ACCESS THAT ARE USED BY ACCESS, OR PROVIDED BY ACCESS
FOR USE, IN THE RESEARCH PROGRAM.

 

--------------------------------------------------------------------------------


 


1.4.                              “ACCESS TECHNOLOGY” MEANS ANY TECHNOLOGY
CONTROLLED BY ACCESS AS OF THE EFFECTIVE DATE AND DURING THE TERM THAT IS USED
BY ACCESS, OR PROVIDED BY ACCESS FOR USE, IN THE RESEARCH PROGRAM.


 


1.5.                              “CONFIDENTIAL INFORMATION” MEANS, AS REGARDS A
PARTY (THE “RECEIVING PARTY”), (I) ALL INFORMATION PRODUCED OR DISCOVERED BY
EITHER PARTY UNDER THE RESEARCH PROGRAM (INCLUDING WITHOUT LIMITATION,
COMPILATIONS, DATA, FORMULAE, MODELS, PATENT DISCLOSURES, PROCEDURES, PROCESSES,
PROJECTIONS, PROTOCOLS, RESULTS OF EXPERIMENTATION AND TESTING, SPECIFICATIONS,
STRATEGIES AND TECHNIQUES), AND ALL TANGIBLE AND INTANGIBLE EMBODIMENTS THEREOF
OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, APPARATUS, BIOLOGICAL OR
CHEMICAL MATERIALS, ANIMALS, CELLS, COMPOSITIONS, DOCUMENTS, DRAWINGS,
MACHINERY, PATENT APPLICATIONS, RECORDS AND REPORTS) AND (II) ALL OTHER
INFORMATION (INCLUDING BUT NOT LIMITED TO INFORMATION ABOUT ANY ELEMENT OF
TECHNOLOGY OR A PARTY’S BUSINESS) WHICH IS DISCLOSED, WHETHER IN WRITING AND
MARKED AS CONFIDENTIAL AT THE TIME OF DISCLOSURE TO THE RECEIVING PARTY OR
CUSTOMARILY CONSIDERED TO BE CONFIDENTIAL INFORMATION OR BY ORAL DISCLOSURE
REDUCED TO A WRITING, BY THE OTHER PARTY (THE “DISCLOSING PARTY”) TO THE
RECEIVING PARTY OR TO ANY OF ITS EMPLOYEES, CONSULTANTS, AFFILIATES, LICENSEES
AND SUBLICENSEES HEREUNDER EXCEPT TO THE EXTENT THAT THE INFORMATION DESCRIBED
IN THIS SUBSECTION (II) (A) AS OF THE DATE OF DISCLOSURE IS DEMONSTRABLY KNOWN
TO, OR IN THE POSSESSION OF, THE RECEIVING PARTY OR ITS AFFILIATES, AS SHOWN BY
WRITTEN DOCUMENTATION, OTHER THAN BY VIRTUE OF A PRIOR CONFIDENTIAL DISCLOSURE
BY THE DISCLOSING PARTY OR ITS AFFILIATES; (B) AS OF THE DATE OF DISCLOSURE IS
IN, OR SUBSEQUENTLY ENTERS, THE PUBLIC DOMAIN, THROUGH NO FAULT OR OMISSION OF
THE RECEIVING PARTY OR ITS AFFILIATES; (C) AS OF THE DATE OF DISCLOSURE OR
THEREAFTER IS OBTAINED BY THE RECEIVING PARTY OR ITS AFFILIATES FROM A THIRD
PARTY FREE FROM ANY OBLIGATION OF CONFIDENTIALITY TO THE DISCLOSING PARTY AND
RIGHTFULLY IN POSSESSION OF SUCH INFORMATION OR (D) IS INDEPENDENTLY DEVELOPED
BY OR FOR THE RECEIVING PARTY OR ITS AFFILIATES WITHOUT REFERENCE TO OR IN
RELIANCE UPON ANY OF THE FOREGOING INFORMATION AS DEMONSTRATED BY COMPETENT
WRITTEN RECORDS.


 


1.6.                              “CONTROL” OR “CONTROLLED” MEANS (A) WITH
RESPECT TO TECHNOLOGY (OTHER THAN PROPRIETARY MATERIALS) AND/OR PATENT RIGHTS,
THE POSSESSION BY A PARTY OF THE ABILITY TO GRANT A LICENSE OR SUBLICENSE OF
SUCH TECHNOLOGY AND/OR PATENT RIGHTS AS PROVIDED HEREIN WITHOUT VIOLATING THE
TERMS OF ANY AGREEMENT OR ARRANGEMENT BETWEEN SUCH PARTY AND ANY THIRD PARTY AND
(B) WITH RESPECT TO PROPRIETARY MATERIALS, THE POSSESSION BY A PARTY OF THE
ABILITY TO SUPPLY SUCH PROPRIETARY MATERIALS TO THE OTHER PARTY AS PROVIDED
HEREIN WITHOUT VIOLATING THE TERMS OF ANY AGREEMENT OR ARRANGEMENT BETWEEN SUCH
PARTY AND ANY THIRD PARTY.


 


1.7.                              “IG PATENT RIGHTS” MEANS ANY PATENT RIGHTS
WITH RESPECT TO IG TECHNOLOGY.


 


1.8.                              “IG TECHNOLOGY” MEANS ANY TECHNOLOGY
CONTROLLED BY IG AS OF THE EFFECTIVE DATE AND DURING THE TERM THAT IS USED BY
IG, OR PROVIDED BY IG, OR PROVIDED BY IG FOR USE, IN THE RESEARCH PROGRAM.


 


1.9.                              “JOINT SCIENCE COMMITTEE” OR “JSC” SHALL HAVE
THE MEANING SET FORTH IN SECTION 5.1 HEREOF.


 


1.10.                        “PATENT RIGHTS” MEANS THE RIGHTS AND INTERESTS IN
AND TO ISSUED PATENTS AND PENDING PATENT APPLICATIONS IN ANY COUNTRY, INCLUDING
ALL SUBSTITUTIONS, CONTINUATIONS,

 

2

--------------------------------------------------------------------------------


 


CONTINUATIONS-IN-PART, DIVISIONALS, SUPPLEMENTARY PROTECTION CERTIFICATES,
RENEWALS, ALL LETTERS PATENT GRANTED THEREON, AND ALL REISSUES, REEXAMINATIONS,
EXTENSIONS, CONFIRMATIONS, REVALIDATIONS, REGISTRATIONS AND PATENTS OF ADDITION
THEREOF.


 


1.11.                        “PARTY” OR “PARTIES” HAS THE MEANING SET FORTH IN
THE FIRST PARAGRAPH OF THIS AGREEMENT.


 


1.12.                        “PROGRAM INVENTION” MEANS ANY TECHNOLOGY, WHETHER
OR NOT PATENTABLE, WHICH IS CONCEIVED AND/OR FIRST REDUCED TO PRACTICE BY
EMPLOYEES OF, OR CONSULTANTS TO, EITHER PARTY, OR JOINTLY BY BOTH PARTIES, IN
THE CONDUCT OF THE RESEARCH PROGRAM.


 


1.13.                        “PROGRAM PATENT RIGHTS” MEANS ALL PATENT RIGHTS
CLAIMING ANY PROGRAM INVENTION.


 


1.14.                        “PROPRIETARY MATERIALS” MEANS ANY TANGIBLE
CHEMICAL, BIOLOGICAL OR PHYSICAL RESEARCH MATERIALS, INCLUDING BUT NOT LIMITED
TO GENE SEQUENCES, GENE FRAGMENT SEQUENCES, PRIMERS, PROBES, NUCLEIC ACIDS AND
NUCLEIC ACID LIBRARIES, PLASMIDS, VECTORS, EXPRESSION SYSTEMS, CELLS, CELL
LINES, ORGANISMS, ANTIBODIES, BIOLOGICAL SUBSTANCES (AND ANY CONSTITUENTS,
PROGENY, MUTANTS, DERIVATIVES OR REPLICATIONS THEREOF OR THEREFROM), REAGENTS OR
CHEMICAL COMPOUNDS THAT ARE FURNISHED BY OR ON BEHALF OF ONE PARTY TO THE OTHER
PARTY, IN CONNECTION WITH THIS AGREEMENT, THAT ARE PROPRIETARY TO THE
TRANSFERRING PARTY THROUGH PATENT PROTECTION, TRADE SECRET, OR OTHER METHOD OF
INTELLECTUAL PROPERTY PROTECTION, REGARDLESS OF WHETHER SUCH MATERIALS ARE
SPECIFICALLY DESIGNATED AS PROPRIETARY BY THE TRANSFERRING PARTY.


 


1.15.                        “PROTOCOL” MEANS THE WRITTEN PROTOCOL DESCRIBING
THE ACTIVITIES TO BE CARRIED OUT UNDER THE RESEARCH PROGRAM PURSUANT TO THIS
AGREEMENT TO BE AGREED UPON BY THE JSC BASED ON THE OUTLINE ATTACHED HERETO AS
APPENDIX A.


 


1.16.                        “RESEARCH PROGRAM” MEANS THE PROGRAM TO BE
CONDUCTED BY IG WITH RESPECT TO SEEKING, IDENTIFYING AND ANALYZING SCIENTIFIC
OPPORTUNITIES FOR ACCESS, AS MORE FULLY DESCRIBED IN APPENDIX A HERETO.


 


1.17.                        “TECHNOLOGY” MEANS AND INCLUDES ALL INVENTIONS,
DISCOVERIES, KNOW-HOW, TRADE SECRETS, IMPROVEMENTS AND PROPRIETARY MATERIALS,
WHETHER OR NOT PATENTABLE, INCLUDING BUT NOT LIMITED TO, STRUCTURAL AND
FUNCTIONAL INFORMATION AND OTHER DATA, FORMULATIONS AND TECHNIQUES.


 


1.18.                        “TERM” HAS THE MEANING SET FORTH IN SECTION 7.1.


 


1.19.                        “TERRITORY” MEANS WORLDWIDE.


 


1.20.                        “THIRD PARTY” MEANS ANY ENTITY OTHER THAN IG,
ACCESS OR THEIR RESPECTIVE AFFILIATES.


 


2.                                      RESEARCH PROGRAM


 


2.1.                              IMPLEMENTATION OF RESEARCH PROGRAM.  THE
RESEARCH PROGRAM SHALL BE CONDUCTED BY THE PARTIES IN ACCORDANCE WITH THE
PROTOCOL AND IN COMPLIANCE WITH ALL APPLICABLE

 

3

--------------------------------------------------------------------------------


 


LAWS AND REGULATIONS.  IG SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PERFORM
THE ACTIVITIES TO BE PERFORMED BY IT UNDER THE RESEARCH PROGRAM, AS DESCRIBED
MORE FULLY IN THE PROTOCOL AND IN THE TIMELINE (THE “TIMELINE”) WHICH THE JSC
SHALL AGREE UPON IN WRITING, BASED UPON THE OUTLINE ATTACHED HERETO AS APPENDIX
A, AS PROMPTLY AS PRACTICABLE FOLLOWING THE EXECUTION HEREOF.  THE PROTOCOL
AND/OR THE TIMELINE MAY BE MODIFIED FROM TIME TO TIME AFTER THE EFFECTIVE DATE
BY THE JSC PURSUANT TO SECTION 5.1 HEREOF.


 


2.2.                              SUPPLY OF PROPRIETARY MATERIALS.  FROM TIME TO
TIME DURING THE TERM OF THIS AGREEMENT, ONE PARTY MAY SUPPLY THE OTHER PARTY
WITH ITS PROPRIETARY MATERIALS FOR USE IN THE RESEARCH PROGRAM.  IN CONNECTION
THEREWITH, THE RECIPIENT PARTY HEREBY AGREES THAT (A) IT SHALL NOT USE
PROPRIETARY MATERIALS FOR ANY PURPOSE OTHER THAN EXERCISING ANY RIGHTS GRANTED
TO IT OR RESERVED BY IT HEREUNDER; (B) IT SHALL USE THE PROPRIETARY MATERIALS
ONLY IN COMPLIANCE WITH ALL APPLICABLE FEDERAL, STATE, AND LOCAL LAWS AND
REGULATIONS; (C) IT SHALL NOT TRANSFER ANY PROPRIETARY MATERIALS TO ANY THIRD
PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE TRANSFEROR, EXCEPT AS EXPRESSLY
PERMITTED HEREBY; (D) THE TRANSFERRING PARTY SHALL RETAIN FULL OWNERSHIP OF ALL
SUCH PROPRIETARY MATERIALS; AND (E) UPON THE EXPIRATION OR TERMINATION OF THIS
AGREEMENT, THE RECIPIENT PARTY SHALL AT THE INSTRUCTION OF THE TRANSFERRING
PARTY EITHER DESTROY OR RETURN ANY UNUSED PROPRIETARY MATERIALS WHICH ARE NOT
THE SUBJECT OF THE GRANT OF A CONTINUING LICENSE HEREUNDER.


 


2.3.                              CONSIDERATION.  IN CONSIDERATION OF IG
CONDUCTING THE RESEARCH PROGRAM DESCRIBED HEREIN, ACCESS SHALL PAY TO IG AS
FOLLOWS:


 


2.3.1.                     ACCESS SHALL PAY TO IG AN AGGREGATE SUM OF TWO
MILLION THREE HUNDRED FORTY-ONE THOUSAND FIVE HUNDRED DOLLARS ($2,341,500)
PAYABLE IN EIGHT (8) EQUAL QUARTERLY INSTALLMENTS OF TWO HUNDRED NINETY-TWO
THOUSAND SIX HUNDRED EIGHTY-EIGHT HUNDRED DOLLARS ($292,688) EACH.  THE FIRST
SUCH INSTALLMENT SHALL BE DUE AND PAYABLE ON APRIL 1, 2005 AND EACH OF THE
REMAINING SEVEN (7) INSTALLMENTS SHALL BE DUE AND PAYABLE ON THE FIRST BUSINESS
DAY OF EACH CALENDAR QUARTER THEREAFTER.  SUCH PAYMENTS SHALL COVER ALL WORK TO
BE PERFORMED BY IG MANAGEMENT, RESEARCH STAFF AND OTHER EMPLOYEES UNDER THIS
AGREEMENT, AND ALL EXPENSES INCURRED BY IG IN CONNECTION THEREWITH, INCLUDING
TRAVEL, EQUIPMENT AND SUPPLIES, SUBJECT, HOWEVER, TO THE FOLLOWING PARAGRAPH
WITH RESPECT TO THIRD PARTY SERVICES.


 


2.3.2.                     ACCESS SHALL PAY, OR SHALL REIMBURSE IG FOR, ALL
EXPENSES INCURRED IN OBTAINING FROM THIRD PARTIES THE ADDITIONAL SERVICES
DESCRIBED ON APPENDIX B HERETO (“THIRD PARTY SERVICES”), ON THE FOLLOWING TERMS
AND CONDITIONS:


 

(a)                                  The payments specified in Section 2.3.1
above include amounts estimated by the Parties as the costs to be incurred by IG
for Third Party Services, plus an amount equal to 15% of such estimated costs,
according to the budget set forth on Appendix B.

 

(b)                                 IG agrees that it shall not incur costs for
any Third Party Service in excess of 105% of the amount set forth on Appendix B
for the specified Third Party Service (excluding the 15% markup), without the
prior written approval of the JSC.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Within 30 days after March 31 of each year,
IG shall submit to Access an itemized accounting, together with supporting
documentation in reasonable detail, of the aggregate actual costs incurred by IG
for Third Party Services during the 12-month period ending on March 31
(excluding any markup).  If such aggregate actual costs exceed the aggregate
amount budgeted for such costs for such 12-month period as set forth on
Appendix B (excluding the 15% markup), Access shall pay to IG, within 30 days
after Access receives such accounting and supporting documentation, an amount
equal to 115% of such excess.

 

(d)                                 If the aggregate documented, actual costs
incurred by IG for Third Party Services during any 12-month period ending on
March 31 are less than the aggregate amount budgeted for such costs for 12-month
period as set forth on Appendix B (including the 15% markup), then 57.5% of such
difference shall be applied as a credit against the payment obligations of
Access under Section 2.3.1 above for the following 12-month period.  If any such
credit balance in favor of Access shall remain outstanding at the expiration or
other termination of this Agreement, IG shall promptly refund to Access an
amount equal to such outstanding credit balance.

 


2.4.                              SUPPORTING DOCUMENTATION.  UPON REQUEST BY
ACCESS, IG AGREES TO PROVIDE ACCESS WITH SUPPORTING DOCUMENTATION IN REASONABLE
DETAIL OF THE ACTUAL COSTS INCURRED BY IG FOR THIRD PARTY SERVICES.


 


2.5.                              NO BROKER’S COMMISSION OR FINDER’S FEE.  IG
AGREES THAT THE CONSIDERATION EXPRESSLY PROVIDED HEREIN IS THE SOLE AND
EXCLUSIVE CONSIDERATION TO WHICH IG SHALL BE ENTITLED FOR CARRYING OUT THE
RESEARCH PROGRAM, AND THAT ACCESS SHALL HAVE NO OBLIGATION TO PAY ANY AMOUNT TO
IG OR ANY OF ITS AFFILIATES, IN THE NATURE OF A BROKER’S COMMISSION, FINDER’S
FEE, OR OTHER AMOUNT FOR ACTING AS THE AGENT OR REPRESENTATIVE OF ACCESS, OR OF
ANY OTHER THIRD PARTY, IN CONNECTION WITH ANY PRODUCT DEVELOPMENT OPPORTUNITY
IDENTIFIED BY IG HEREUNDER OR FOR ANY OTHER TRANSACTION CONTEMPLATED BY THIS
AGREEMENT.


 


3.                                      RESEARCH LICENSES


 


3.1.                              LICENSE TO IG.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, ACCESS HEREBY GRANTS TO IG A NON-EXCLUSIVE,
WORLDWIDE, ROYALTY-FREE LICENSE, UNDER THE ACCESS TECHNOLOGY, ACCESS PATENT
RIGHTS, PROGRAM INVENTIONS AND PROGRAM PATENT RIGHTS FOR THE SOLE PURPOSE OF
PERFORMING THE RESEARCH PROGRAM.


 


3.2.                              LICENSE TO ACCESS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND THE LICENSE AGREEMENT, IG HEREBY GRANTS TO
ACCESS A NON-EXCLUSIVE, WORLDWIDE, ROYALTY-FREE LICENSE, UNDER THE IG
TECHNOLOGY, IG PATENT RIGHTS, PROGRAM INVENTIONS AND PROGRAM PATENT RIGHTS FOR
THE SOLE PURPOSE OF PERFORMING THE RESEARCH PROGRAM.

 

5

--------------------------------------------------------------------------------


 


4.                                      TREATMENT OF CONFIDENTIAL INFORMATION;
PUBLICITY


 


4.1.                              CONFIDENTIALITY.


 


4.1.1.                     CONFIDENTIALITY OBLIGATIONS.  ACCESS AND IG EACH
RECOGNIZE THAT THE CONFIDENTIAL INFORMATION OF THE OTHER PARTY CONSTITUTES
HIGHLY VALUABLE AND PROPRIETARY CONFIDENTIAL INFORMATION.  ACCESS AND IG EACH
AGREES THAT DURING THE TERM AND FOR FIVE (5) YEARS THEREAFTER, IT WILL KEEP
CONFIDENTIAL, AND WILL CAUSE ITS EMPLOYEES, CONSULTANTS, AFFILIATES AND
SUBLICENSEES TO KEEP CONFIDENTIAL, ALL OF THE CONFIDENTIAL INFORMATION OF THE
OTHER PARTY.  NEITHER ACCESS NOR IG NOR ANY OF THEIR RESPECTIVE EMPLOYEES,
CONSULTANTS, AFFILIATES AND SUBLICENSEES SHALL USE THE CONFIDENTIAL INFORMATION
OF THE OTHER PARTY FOR ANY PURPOSE EXCEPT AS EXPRESSLY PERMITTED IN THIS
AGREEMENT.


 


4.1.2.                     LIMITED DISCLOSURE OF CONFIDENTIAL INFORMATION. 
SUBJECT TO SECTION 4.1.3 BELOW, ACCESS AND IG EACH AGREE THAT ANY DISCLOSURE OF
THE CONFIDENTIAL INFORMATION TO ANY OF ITS EMPLOYEES, CONSULTANTS, AFFILIATES OR
SUBLICENSEES SHALL BE MADE ONLY IF AND TO THE EXTENT NECESSARY TO CARRY OUT ITS
RIGHTS AND RESPONSIBILITIES UNDER THIS AGREEMENT, SHALL BE LIMITED TO THE
MAXIMUM EXTENT POSSIBLE CONSISTENT WITH SUCH RIGHTS AND RESPONSIBILITIES AND
SHALL ONLY BE MADE TO PERSONS WHO ARE BOUND BY WRITTEN CONFIDENTIALITY
OBLIGATIONS TO MAINTAIN THE CONFIDENTIALITY THEREOF AND NOT TO USE SUCH
CONFIDENTIAL INFORMATION EXCEPT AS EXPRESSLY PERMITTED BY THIS AGREEMENT. 
ACCESS AND IG EACH AGREE NOT TO DISCLOSE THE CONFIDENTIAL INFORMATION TO ANY
THIRD PARTY UNDER ANY CIRCUMSTANCE WITHOUT PRIOR WRITTEN APPROVAL FROM THE OTHER
PARTY, EXCEPT AS OTHERWISE REQUIRED BY LAW, AND EXCEPT AS OTHERWISE EXPRESSLY
PERMITTED BY THIS AGREEMENT.  EACH PARTY SHALL TAKE SUCH ACTION, AND SHALL CAUSE
ITS AFFILIATES AND SUBLICENSEES TO TAKE SUCH ACTION, TO PRESERVE THE
CONFIDENTIALITY OF THE CONFIDENTIAL INFORMATION AS IT WOULD CUSTOMARILY TAKE TO
PRESERVE THE CONFIDENTIALITY OF ITS OWN CONFIDENTIAL MATERIALS, WHICH SHALL NOT,
IN ANY EVENT, BE LESS THAN REASONABLE CARE.  EACH PARTY, UPON THE OTHER’S
REQUEST, WILL RETURN ALL THE CONFIDENTIAL INFORMATION DISCLOSED TO IT BY THE
OTHER PARTY PURSUANT TO THIS AGREEMENT, INCLUDING ALL COPIES AND EXTRACTS OF
DOCUMENTS, WITHIN SIXTY (60) DAYS OF THE REQUEST FOLLOWING THE TERMINATION OF
THIS AGREEMENT; PROVIDED, THAT, A PARTY MAY RETAIN CONFIDENTIAL INFORMATION OF
THE OTHER PARTY RELATING TO ANY LICENSE OR RIGHT TO USE TECHNOLOGY WHICH
SURVIVES SUCH TERMINATION AND ONE COPY OF ALL OTHER CONFIDENTIAL INFORMATION MAY
BE RETAINED IN INACTIVE ARCHIVES SOLELY FOR THE PURPOSE OF ESTABLISHING THE
CONTENTS THEREOF.


 


4.1.3.                     IDENTIFICATION OF ACCESS.  IN CARRYING OUT THE
RESEARCH PROGRAM AS DESCRIBED IN APPENDIX A, INCLUDING WITHOUT LIMITATION THE
NEW TECHNOLOGY OPPORTUNITIES PROGRAM DESCRIBED THEREIN, IG AGREES THAT, PRIOR TO
DISCLOSING TO ANY THIRD PARTY THAT A TECHNOLOGY MAY BE CONSIDERED BY ACCESS FOR
PRODUCT DEVELOPMENT, IG WILL OBTAIN THE PRIOR WRITTEN CONSENT OF ACCESS IN EACH
CASE.  ACCESS MAY MAKE SUCH APPROVAL CONTINGENT UPON THE SATISFACTION OF
SPECIFIED CONDITIONS, INCLUDING WITHOUT LIMITATION THE EXECUTION OF WRITTEN
CONFIDENTIALITY OBLIGATIONS TO MAINTAIN THE CONFIDENTIALITY OF SUCH DISCLOSURE
AND TO RESTRICT THE USE THEREOF.


 


4.2.                              PUBLICITY.  NEITHER PARTY MAY PUBLICLY
DISCLOSE THE TERMS OF THIS AGREEMENT OR THE STATUS OR CONTENT OF THE RESEARCH
PROGRAM WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER,
THAT EITHER PARTY MAY MAKE SUCH A DISCLOSURE (A) TO THE EXTENT REQUIRED BY LAW

 

6

--------------------------------------------------------------------------------


 


OR BY THE REQUIREMENTS OF ANY NATIONALLY RECOGNIZED SECURITIES EXCHANGE,
QUOTATION SYSTEM OR OVER-THE-COUNTER MARKET ON WHICH SUCH PARTY HAS ITS
SECURITIES LISTED OR TRADED OR (B) TO ANY ACTUAL OR PROSPECTIVE ACQUIRORS, REAL
ESTATE OR EQUIPMENT LESSORS, INVESTORS, LENDERS AND OTHER POTENTIAL FINANCING
SOURCES WHO ARE OBLIGATED TO KEEP SUCH INFORMATION CONFIDENTIAL.  IN THE EVENT
THAT SUCH DISCLOSURE IS REQUIRED BY THE FOREGOING CLAUSE (A), THE DISCLOSING
PARTY SHALL MAKE REASONABLE EFFORTS TO PROVIDE THE OTHER PARTY WITH NOTICE
BEFOREHAND AND TO COORDINATE WITH THE OTHER PARTY TO THE MAXIMUM EXTENT POSSIBLE
WITH RESPECT TO THE WORDING AND TIMING OF ANY SUCH DISCLOSURE.  THE PARTIES
SHALL MUTUALLY AGREE ON A PRESS RELEASE ANNOUNCING THE EXECUTION OF THIS
AGREEMENT TO BE ISSUED IMMEDIATELY FOLLOWING THE EXECUTION HEREOF.  IF EITHER
PARTY WISHES TO ISSUE ANY FURTHER PRESS RELEASE REGARDING THE RESEARCH PROGRAM,
IT SHALL FURNISH A COPY TO THE OTHER PARTY, WHICH SHALL REVIEW SUCH PRESS
RELEASE AND PROVIDE ANY COMMENTS WITHIN TWO (2) BUSINESS DAYS.  ONCE ANY WRITTEN
STATEMENT IS APPROVED FOR PUBLIC DISCLOSURE BY BOTH PARTIES, EITHER PARTY MAY
MAKE SUBSEQUENT PUBLIC DISCLOSURE OF THE CONTENTS OF SUCH STATEMENT WITHOUT THE
FURTHER APPROVAL OF THE OTHER PARTY.


 


5.                                      JOINT SCIENCE COMMITTEE


 


5.1.                              FORMATION.  THE JOINT SCIENCE COMMITTEE (THE
“JSC”) ESTABLISHED BY IG AND ACCESS PURSUANT TO THE RESEARCH AGREEMENT, DATED
EFFECTIVE AS OF MARCH 5, 2003, SHALL OVERSEE AND COORDINATE THE PARTIES’ CONDUCT
OF THE RESEARCH PROGRAM.  DURING THE TERM, THE JSC WILL EXCHANGE INFORMATION IN
ANTICIPATION OF DEVELOPING MUTUALLY BENEFICIAL BUSINESS OPPORTUNITIES PURSUANT
TO THE SUBJECT MATTER HEREOF.  THE JSC SHALL KEEP WRITTEN MINUTES OF ITS
MEETINGS AND ALL ACTIONS TAKEN OR APPROVED BY THE JSC.  THE MEMBERS OF THE JSC
DESIGNATED BY EACH PARTY SHALL BE RESPONSIBLE FOR KEEPING THAT PARTY INFORMED AS
TO THE PROGRESS OF THE RESEARCH PROGRAM.  THE JSC SHALL RECOMMEND TO THE PARTIES
AMENDMENTS AND/OR MODIFICATIONS TO THE PROTOCOL AND TIMELINE AND THE SCOPE OF
THE RESEARCH PROGRAM AND MAKE RECOMMENDATIONS TO THE PARTIES AS TO THE MUTUALLY
BENEFICIAL PROSECUTION OF IG PATENT RIGHTS AND PROGRAM PATENT RIGHTS.  THE JSC
SHALL HAVE NO POWER TO AMEND, MODIFY OR WAIVE COMPLIANCE WITH THIS AGREEMENT AND
SHALL HAVE ONLY SUCH POWERS AS ARE SPECIFICALLY DELEGATED TO IT HEREUNDER.


 


5.2.                              JSC GOVERNANCE.


 


5.2.1.                     MEMBERSHIP.  THE JSC IS COMPOSED OF TWO
REPRESENTATIVES OF IG AND TWO REPRESENTATIVES OF ACCESS.  THESE REPRESENTATIVES
ARE AS FOLLOWS:


 

IG Representatives:

 

Kenneth Kornman, DDS, Ph.D.

Philip R. Reilly, M.D., J.D.

 

Access Representatives:

 

Robin Dykhouse

Daniel Beio

 

7

--------------------------------------------------------------------------------


 

Either Party may designate substitutes for its JSC representatives to
participate if one or more of such Party’s designated representatives is unable
to be present at a meeting.  A Party may replace its representatives serving on
the JSC from time to time by written notice to the other Party specifying the
prior representative(s) to be replaced and the replacement(s) therefor.

 


6.                                      INTELLECTUAL PROPERTY RIGHTS


 


6.1.                              ACCESS INTELLECTUAL PROPERTY RIGHTS.  SUBJECT
TO IG’S RIGHTS AS DESCRIBED IN SECTION 3 OF THIS AGREEMENT, ACCESS SHALL HAVE
SOLE AND EXCLUSIVE OWNERSHIP OF ALL RIGHT, TITLE AND INTEREST ON A WORLDWIDE
BASIS IN AND TO ALL ACCESS TECHNOLOGY AND ACCESS PATENT RIGHTS, AND ALL PROGRAM
INVENTIONS AND PROGRAM PATENT RIGHTS, WITH FULL RIGHTS TO LICENSE OR SUBLICENSE.


 


6.2.                              IG INTELLECTUAL PROPERTY RIGHTS.  SUBJECT TO
ACCESS’S RIGHTS AS DESCRIBED IN SECTION 3 OF THIS AGREEMENT AND SUBJECT TO THE
TERMS OF THE LICENSE AGREEMENT, IG SHALL HAVE SOLE AND EXCLUSIVE OWNERSHIP OF
ALL RIGHT, TITLE AND INTEREST ON A WORLDWIDE BASIS IN AND TO ALL IG TECHNOLOGY
AND IG PATENT RIGHTS.


 


6.3.                              PROVISIONS WITH RESPECT TO 11 U.S.C.
§ 365(N).  WITH RESPECT TO EACH LICENSE GRANTED BY EITHER PARTY TO THE OTHER
PARTY HEREUNDER, THE PARTIES AGREE THAT, FOR PURPOSES OF 11 U.S.C. § 365(N),
THIS AGREEMENT SHALL BE DEEMED TO BE AN EXECUTORY CONTRACT UNDER WHICH THE PARTY
GRANTING SUCH LICENSE IS A “LICENSOR” AND THE PARTY TO WHOM SUCH LICENSE IS
GRANTED IS THE “LICENSEE”.  WITH RESPECT TO ALL OTHER PROVISIONS OF THIS
AGREEMENT, THE PARTIES AGREE THAT, FOR PURPOSES OF 11 U.S.C. § 365(N), THIS
AGREEMENT SHALL BE DEEMED TO BE AN AGREEMENT SUPPLEMENTARY TO SUCH EXECUTORY
CONTRACT.


 


7.                                      TERM; TERMINATION


 


7.1.                              TERM.  THIS AGREEMENT SHALL COMMENCE ON THE
EFFECTIVE DATE AND CONTINUE FOR A PERIOD OF TWO (2) YEARS, UNLESS EXTENDED OR
SOONER TERMINATED AS SET FORTH IN THIS SECTION 7 (THE “TERM”).  AT LEAST SIX (6)
MONTHS PRIOR TO THE END OF THE INITIAL TERM AND ANY EXTENSION THEREOF, THE JSC
SHALL ADVISE THE PARTIES AS TO WHETHER THE JSC BELIEVES THAT THE RESEARCH
PROGRAM SHOULD BE EXTENDED OR EXPANDED, BUT ANY EXTENSION OR EXPANSION SHALL
REQUIRE THE AGREEMENT OF THE PARTIES.


 


7.2.                              TERMINATION.


 


7.2.1.                     TERMINATION FOR BREACH.  IN THE EVENT THAT EITHER
PARTY DEFAULTS OR BREACHES ANY MATERIAL TERM OF THIS AGREEMENT ON ITS PART TO BE
PERFORMED OR OBSERVED, THE OTHER PARTY SHALL HAVE THE RIGHT TO TERMINATE THIS
AGREEMENT (A) BY GIVING THIRTY (30) DAYS’ WRITTEN NOTICE TO THE DEFAULTING PARTY
IN THE CASE OF A BREACH OF ANY PAYMENT TERM OF THIS AGREEMENT AND (B) BY GIVING
SIXTY (60) DAYS’ WRITTEN NOTICE TO THE DEFAULTING PARTY IN THE CASE OF ANY OTHER
BREACH; PROVIDED, HOWEVER, THAT IN THE CASE OF A DEFAULT OR BREACH CAPABLE OF
BEING CURED, IF THE SAID DEFAULTING PARTY SHALL CURE THE SAID DEFAULT OR BREACH
WITHIN SUCH NOTICE PERIOD AFTER THE SAID NOTICE SHALL HAVE BEEN GIVEN, THEN THE
SAID NOTICE SHALL NOT BE EFFECTIVE.


 


7.2.2.                     TERMINATION FOR BANKRUPTCY.  IN THE EVENT THAT EITHER
PARTY FILES FOR PROTECTION UNDER BANKRUPTCY LAWS, MAKES AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, APPOINTS OR

 

8

--------------------------------------------------------------------------------


 


SUFFERS APPOINTMENT OF A RECEIVER OR TRUSTEE OVER ITS PROPERTY, FILES A PETITION
UNDER ANY BANKRUPTCY OR INSOLVENCY ACT OR HAS ANY SUCH PETITION FILED AGAINST IT
WHICH IS NOT DISCHARGED WITHIN SIXTY (60) DAYS OF THE FILING THEREOF, THEN THE
OTHER PARTY SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO TERMINATE THIS
AGREEMENT EFFECTIVE IMMEDIATELY UPON WRITTEN NOTICE TO SUCH PARTY.


 


7.2.3.                     TERMINATION BY ACCESS WITHOUT CAUSE.  ACCESS SHALL
HAVE THE RIGHT TO TERMINATE THIS AGREEMENT AND THE RESEARCH PROGRAM, WITHOUT
CAUSE, ON NOT LESS THAN THREE MONTHS’ WRITTEN NOTICE TO IG.  IN THE EVENT THAT
ACCESS TERMINATES THIS AGREEMENT AND THE RESEARCH PROGRAM WITHOUT CAUSE UNDER
THIS PARAGRAPH, ACCESS SHALL PAY TO IG (I) ALL INSTALLMENT PAYMENTS DUE UNDER
SECTION 2.3.1 ABOVE THROUGH THE EFFECTIVE DATE OF SUCH TERMINATION, WITH THE
FINAL INSTALLMENT PRO-RATED FROM THE PREVIOUS PAYMENT TO THE DATE OF
TERMINATION; AND (II) ALL FIXED, NON-CANCELABLE COSTS OR EXPENSES ACTUALLY
INCURRED BY IG AS REQUIRED TO PERFORM THE RESEARCH PROGRAM.


 


7.3.                              SURVIVING PROVISIONS.  TERMINATION OF THIS
AGREEMENT FOR ANY REASON SHALL BE WITHOUT PREJUDICE TO RIGHTS WHICH EXPRESSLY
SURVIVE TERMINATION IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION, THE RIGHTS AND OBLIGATIONS OF THE PARTIES PROVIDED IN
SECTIONS 3, 4, 6, 7.2.3, 7.3, 8 AND 9, ALL OF WHICH SHALL SURVIVE SUCH
TERMINATION.


 


8.                                      REPRESENTATIONS AND WARRANTIES


 


8.1.                              MUTUAL REPRESENTATIONS.  ACCESS AND IG EACH
REPRESENTS AND WARRANTS TO THE OTHER PARTY AS FOLLOWS:


 


8.1.1.                     ORGANIZATION.  IT IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IS IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF
ORGANIZATION, IS QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING AS A FOREIGN
CORPORATION IN EACH JURISDICTION IN WHICH THE PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER REQUIRES SUCH QUALIFICATION.


 


8.1.2.                     AUTHORIZATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY IT OF THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION AND DO NOT AND WILL NOT VIOLATE ANY PROVISION OF ANY LAW, RULE,
REGULATION, ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION OR AWARD
PRESENTLY IN EFFECT HAVING APPLICABILITY TO IT OR ANY PROVISION OF ITS CHARTER
DOCUMENTS.


 


8.1.3.                     BINDING AGREEMENT.  THIS AGREEMENT IS A LEGAL, VALID
AND BINDING OBLIGATION OF IT ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS
AND CONDITIONS.


 


8.1.4.                     NO INCONSISTENT OBLIGATION.  IT IS NOT UNDER ANY
OBLIGATION TO ANY PERSON, OR ENTITY, CONTRACTUAL OR OTHERWISE, THAT IS
CONFLICTING OR INCONSISTENT IN ANY RESPECT WITH THE TERMS OF THIS AGREEMENT OR
THAT WOULD IMPEDE THE DILIGENT AND COMPLETE FULFILLMENT OF ITS OBLIGATIONS.


 


8.2.                              WARRANTY DISCLAIMER.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH
RESPECT TO ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF
THIS AGREEMENT AND HEREBY DISCLAIMS WARRANTIES OF

 

9

--------------------------------------------------------------------------------


 


MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT WITH
RESPECT TO ANY AND ALL OF THE FOREGOING.


 


8.3.                              LIMITED LIABILITY.  NOTWITHSTANDING ANYTHING
ELSE IN THIS AGREEMENT OR OTHERWISE, NEITHER ACCESS NOR IG WILL BE LIABLE WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE,
STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR (I) ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS OR (II) COST OF
PROCUREMENT OF SUBSTITUTE GOODS OR TECHNOLOGY.


 


9.                                      MISCELLANEOUS


 


9.1.                              DISPUTE RESOLUTION.  THE PARTIES RECOGNIZE
THAT DISPUTES MAY FROM TIME TO TIME ARISE BETWEEN THE PARTIES DURING THE TERM OF
THIS AGREEMENT.  IT IS THE OBJECTIVE OF THE PARTIES TO ESTABLISH PROCEDURES TO
FACILITATE THE RESOLUTION OF DISPUTES ARISING UNDER THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, DISPUTES CONCERNING THE DEFINITIONS OF TERMS USED IN THIS
AGREEMENT, IN AN EXPEDIENT MANNER BY MUTUAL COOPERATION AND WITHOUT RESORT TO
LITIGATION.  TO ACCOMPLISH THIS OBJECTIVE, THE PARTIES AGREE TO FOLLOW THE
PROCEDURES SET FORTH IN THIS SECTION 9.1 TO RESOLVE ANY DISPUTE ARISING UNDER
THIS AGREEMENT.  IN THE EVENT OF SUCH A DISPUTE BETWEEN THE PARTIES, EITHER
PARTY, BY WRITTEN NOTICE TO THE OTHER PARTY, SHALL HAVE SUCH DISPUTE REFERRED TO
THE PARTIES’ RESPECTIVE EXECUTIVE OFFICERS DESIGNATED BELOW OR THEIR SUCCESSORS,
FOR ATTEMPTED RESOLUTION BY GOOD FAITH NEGOTIATIONS WITHIN THIRTY (30) DAYS
AFTER SUCH NOTICE IS RECEIVED.  SAID DESIGNATED OFFICERS ARE AS FOLLOWS:


 

For IG:

 

Chief Executive Officer

 

 

 

For Access:

 

Vice President, Research & Development

 

In the event the designated executive officers are not able to resolve such
dispute after such thirty (30) day period, then the Parties shall resolve such
dispute by arbitration under the Commercial Rules of the American Arbitration
Association (the “AAA”).  Three arbitrators shall be selected.  IG and Access
shall each select one arbitrator and the two chosen arbitrators shall select the
third arbitrator, or failing agreement on the selection of the third arbitrator,
the AAA shall select the third arbitrator.  Unless otherwise agreed by IG and
Access, arbitration will take place in Boston, Massachusetts.

 


9.2.                              NOTICES.  ALL NOTICES SHALL BE IN WRITING
MAILED VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED OR COURIER PROVIDING
EVIDENCE OF DELIVERY, ADDRESSED AS FOLLOWS, OR TO SUCH OTHER ADDRESS AS MAY BE
DESIGNATED FROM TIME TO TIME:


 

If to IG:

 

If to Access:

 

 

 

135 Beaver Street

 

7575 Fulton St. East

Waltham, MA 02452

 

Ada, MI 49355-0001

Attention: Chief Executive Officer

 

Attention: George Calvert

 

10

--------------------------------------------------------------------------------


 

With a copy to:

 

 

 

 

 

Mintz, Levin, Cohn, Ferris,

 

7575 Fulton St. East

Glovsky and Popeo, P.C.

 

Ada, MI 49355-0001

One Financial Center

 

Attention: Thomas R. Curran

Boston, MA 02111

 

Chief Legal Officer

Attention: Ford Goldman, Esquire

 

 

 


9.3.                              GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MICHIGAN,
WITHOUT REGARD TO THE APPLICATION OF PRINCIPLES OF CONFLICTS OF LAW.


 


9.4.                              BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE LEGAL
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS.


 


9.5.                              HEADINGS.  SECTION AND SUBSECTION HEADINGS ARE
INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND DO NOT FORM A PART OF THIS
AGREEMENT.


 


9.6.                              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL.


 


9.7.                              AMENDMENT; WAIVER.  THIS AGREEMENT MAY BE
AMENDED, MODIFIED, SUPERSEDED OR CANCELED, AND ANY OF THE TERMS MAY BE WAIVED,
ONLY BY A WRITTEN INSTRUMENT EXECUTED BY EACH PARTY OR, IN THE CASE OF WAIVER,
BY THE PARTY OR PARTIES WAIVING COMPLIANCE, PROVIDED, THAT IN THE CASE OF IG,
SUCH AMENDMENT MUST BE APPROVED BY A MAJORITY OF THE MEMBERS OF IG’S BOARD OF
DIRECTORS WHO ARE NOT SELECTED BY OR AFFILIATED WITH ACCESS.  THE DELAY OR
FAILURE OF ANY PARTY AT ANY TIME OR TIMES TO REQUIRE PERFORMANCE OF ANY
PROVISIONS SHALL IN NO MANNER AFFECT THE RIGHTS AT A LATER TIME TO ENFORCE THE
SAME.  NO WAIVER BY ANY PARTY OF ANY CONDITION OR OF THE BREACH OF ANY TERM
CONTAINED IN THIS AGREEMENT, WHETHER BY CONDUCT, OR OTHERWISE, IN ANY ONE OR
MORE INSTANCES, SHALL BE DEEMED TO BE, OR CONSIDERED AS, A FURTHER OR CONTINUING
WAIVER OF ANY SUCH CONDITION OR OF THE BREACH OF SUCH TERM OR ANY OTHER TERM OF
THIS AGREEMENT.


 


9.8.                              NO AGENCY OR PARTNERSHIP.  NOTHING CONTAINED
IN THIS AGREEMENT SHALL GIVE EITHER PARTY THE RIGHT TO BIND THE OTHER, OR BE
DEEMED TO CONSTITUTE THE PARTIES AS AGENTS FOR THE OTHER OR AS PARTNERS WITH
EACH OTHER OR ANY THIRD PARTY.


 


9.9.                              ASSIGNMENT AND SUCCESSORS.  THIS AGREEMENT MAY
NOT BE ASSIGNED BY EITHER PARTY WITHOUT THE WRITTEN CONSENT OF THE OTHER WHICH
SHALL NOT BE UNREASONABLY WITHHELD, EXCEPT THAT EACH PARTY MAY ASSIGN THIS
AGREEMENT AND THE RIGHTS, OBLIGATIONS AND INTERESTS OF SUCH PARTY TO ANY
PURCHASER OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO WHICH THIS AGREEMENT
RELATES OR TO ANY SUCCESSOR CORPORATION RESULTING FROM ANY MERGER OR
CONSOLIDATION OF SUCH PARTY WITH OR INTO SUCH CORPORATION.


 


9.10.                        FORCE MAJEURE.  NEITHER IG NOR ACCESS SHALL BE
LIABLE FOR FAILURE OF OR DELAY IN PERFORMING OBLIGATIONS SET FORTH IN THIS
AGREEMENT, AND NEITHER SHALL BE DEEMED IN BREACH OF ITS OBLIGATIONS, IF SUCH
FAILURE OR DELAY IS DUE TO NATURAL DISASTERS OR ANY CAUSES BEYOND THE

 

11

--------------------------------------------------------------------------------


 


REASONABLE CONTROL OF IG OR ACCESS.  IN EVENT OF SUCH FORCE MAJEURE, THE PARTY
AFFECTED THEREBY SHALL USE REASONABLE EFFORTS TO CURE OR OVERCOME THE SAME AND
RESUME PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.


 


9.11.                        INTERPRETATION.  THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT: (I) EACH PARTY AND ITS COUNSEL REVIEWED AND NEGOTIATED THE TERMS AND
PROVISIONS OF THIS AGREEMENT AND HAVE CONTRIBUTED TO ITS REVISION; (II) THE RULE
OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE RESOLVED AGAINST THE
DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT;
AND (III) THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE CONSTRUED FAIRLY
AS TO ALL PARTIES HERETO AND NOT IN A FAVOR OF OR AGAINST ANY PARTY, REGARDLESS
OF WHICH PARTY WAS GENERALLY RESPONSIBLE FOR THE PREPARATION OF THIS AGREEMENT.


 


9.12.                        INTEGRATION; SEVERABILITY.  THIS AGREEMENT,
TOGETHER WITH THE LICENSE AGREEMENT, IS THE SOLE AGREEMENT WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL OTHER AGREEMENTS AND UNDERSTANDINGS
BETWEEN THE PARTIES WITH RESPECT TO SAME.  THE PROVISIONS OF THIS AGREEMENT
SHALL BE INTERPRETED, IF POSSIBLE, SO AS TO BE VALID, LEGAL AND ENFORCEABLE.  IN
THE EVENT THAT ANY PROVISION OF THIS AGREEMENT CONFLICTS WITH THE LAW UNDER
WHICH THIS AGREEMENT IS TO BE CONSTRUED OR IS OTHERWISE HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE BY A COURT OR ARBITRATION PANEL WITH JURISDICTION OVER
THE PARTIES TO THIS AGREEMENT, SUCH PROVISION SHALL BE DEEMED TO BE RESTATED TO
REFLECT AS NEARLY AS POSSIBLE THE ORIGINAL INTENTIONS OF THE PARTIES IN
ACCORDANCE WITH APPLICABLE LAW, AND THE REMAINDER OF THIS AGREEMENT SHALL REMAIN
IN FULL FORCE AND EFFECT.


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

 

INTERLEUKIN GENETICS, INC.

 

 

 

 

 

By:

/s/ Philip R. Reilly

 

 

 

Philip R. Reilly

 

 

Chief Executive Officer

 

 

 

 

 

ACCESS BUSINESS GROUP LLC

 

 

 

 

 

By:

/s/ George Calvert

 

 

 

George Calvert

 

 

Vice President—Research & Development

 

12

--------------------------------------------------------------------------------


 

APPENDIX A

 

DESCRIPTION OF RESEARCH PROGRAM AND DELIVERABLES

 

[ *  *  * Appendix A contains confidential material and has been omitted in its
entirety.   *   *   *]

 

13

--------------------------------------------------------------------------------


 

APPENDIX B

 

AGGREGATE BUDGET FOR THIRD-PARTY SERVICES

(includes 15% markup)

 

$801,500

 

14

--------------------------------------------------------------------------------